DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on January 21, 2022  has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This office action is responsive to the amendment filed on January 21, 2022.  As directed by the amendment: claims 1, 4, 6-11, and 15-17 have been amended.  Thus, claims 1, 4, 6-11, and 15-17 are presently pending in this application with claims 14 and 18-24 presently withdrawn from examination.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome one of the 112(a) rejections previously set forth in the Final Office Action mailed January 22, 2021.
	Response to Arguments
Applicant's arguments filed January 21, 2022 have been fully considered but they are not persuasive. 
Applicant argues on pg. 6 of the Remarks that “Applicant argued that the incorporation by reference should allow positive recitation of an arteriovenous access graft as an element of the claims. Applicant understood the examiner to agree with this position as long as Applicant claimed the combination of the cannulation apparatus and the arteriovenous access graft as a "system".  The examiner notes that the amendments are sufficient to overcome one of the 112(a) rejections as the claim is now drawn to a system having a template and graft.  However, the examiner finds that the limitations are still considered new matter as the originally filed specification only provides support for the generic use of the arteriovenous access graft with the template (paragraph 33) but does not provide any support or guidance on the specific use of the template with the graft.  The examiner further notes that Applicant has not supplied any further amendments or remarks regarding that particular 112(a) rejection; as such, the rejection is maintained below.
With respect to Applicant’s arguments regarding the 103(a) rejection made, the examiner finds the arguments persuasive, specifically in regards to the collective opening of Rowe being configured to receive the raised surface, as such, the rejection has been withdrawn.
Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  
Regarding claim 10, the claim should be amended to recite “the patient” in line 2 since the patient has already been recited in claim 9.
Regarding claim 11, the claim should be amended to recite “the [[subject]] patient” in line 3 to keep terminology consistent.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-11, and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim recites that “the opening receives the raised surface defining the access region of the graft for aligning the template with the access region”.  The specification has originally filed does not provide support for the claimed limitation.  The access graft comprising a raised surface is only disclosed in the originally filed specification through incorporation by reference.  The specification discloses that the features are generically usable with the AVG described by a prior patent (US 9585998).  However, the specification does not describe specifically how the template is usable with the AVG and does not disclose that the opening is configured to receive the raised surface for aligning the template with the access region.  
Claims 4, 6-11, and 13-17 are also rejected by virtue of being dependent on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-11, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “the template defining an opening for a plurality of zones, each zone of the plurality of zones configured for receiving a plurality of simultaneous cannulations accessing the graft” in lines 8-9 of the claim and later recites “the markings are used for selecting a first zone from the plurality of zones as a cannulation site” in lines 15-16 of the claim.  Based on the first portion, it appears that each zone allows for a plurality of cannulation sites within the zone.  However, the second portion indicates that each zone is a cannulation site.  Therefore, the scope of the term “cannulation site” is unclear as it cannot be determined if a portion of the zone is a cannulation site or if the zone itself is a cannulation site.
Claim 8 recites the limitation "the cannulation site selection markings" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this claim should be amended to recite “the plurality of visible markings” or if it should be dependent on claim 4.
Regarding claim 16, the claim recites that the spacer defines a hole for making the skin beyond the periphery of the spacer.  Since the spacer defines the hole and the hole is used for marking the skin, it is unclear how the skin would be marked beyond a periphery of the spacer.  Based on fig. 4, it appears the claim should be amended to recite that the skin is marked beyond the periphery of the template.
Claims 4, 6, 7, 9-11, 15, and 17 are also rejected by virtue of being dependent on claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783